Citation Nr: 0020900	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Butler, 
Pennsylvania


THE ISSUE

Entitlement to dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from February 1943 to 
September 1945.

In September 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied 
entitlement to service connection for a disorder involving 
the teeth.  The appellant was informed of this decision, and 
in April 1996 he filed a "notice of disagreement" stating 
that he was disagreeing with the denial of service connection 
for damage done to his teeth in-service.  The RO, in turn, 
forwarded the "notice of disagreement" to the Butler, 
Pennsylvania, VA Medical Center as the matter was viewed by 
the RO to involve a claim for dental treatment, not a claim 
of entitlement to service connection for a dental disorder.  
Unfortunately, a review of the record does not reveal what 
action was taken by the Butler VA Medical Center.  Indeed, if 
the Medical Center has issued a decision denying dental 
treatment then the veteran may have filed a timely notice of 
disagreement in light of subsequent correspondence dated in 
May 1997.  If the latter is the case then a statement of the 
case is required under the decision in Manlicon v. West, 12 
Vet. App. 238 (1999).

Therefore, in order to protect the appellant's right to due 
process and to preclude needless remands by the United States 
Court of Appeals for veterans Claims, this case is REMANDED 
for the following action:

The medical center should enter a rating 
decision addressing the appellant's 
entitlement to dental treatment.  If a 
decision has been issued, the medical 
center should determine whether any 
document currently located in the claims 
folder equates to a timely notice of 
disagreement (NOD) as appears to be 
probable the case.  If a timely NOD has 
been filed, the medical center must issue 
a statement of the case.  The claimant is 
advised that he must submit a timely 
substantive appeal to the medical center 
in order to perfect his right to 
appellate review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


